The opinion of the court was delivered by
Willard, C. J.
This was an action in the trial justice’s court, in which the plaintiff obtained a verdict and judgment, which was set aside by the Circuit Court.
The case of Bonham v. the same defendants, just decided, disposes of the questions of law raised in this case. The charge *283of the trial justice was conformable to the conclusions at which we have arrived as stated in that case.
The judgment of the Circuit Court must be set aside and that of the trial justice affirmed.
McIvee and McGowan, A. J.’s, concurred.